OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                          AUSTIN




Iion.BtlrXingT.Phelp8
county Attorney
vobb cotulty
lamdo, TOxa8




thaEoaorsb1
Toxa8ha8re




                                     letter that ttm county
                                     jwsaauy    tIete2niasd
                                      46th L8glolabtw, lo
                           for0 do08 not &wmlly veet hir
                           w the aet roquerttsdto be dam
                            depaetmmatexproar lt8 optnion
                       eiutionauty of ~ouue BIU x&o.614,
                       0 ua6oward 8ltuatlon oroated by Judge
                       1optlMJ lauaa cmM~byoortp~-

          If8have glvsn CsaIwfulcon8ldoraticDato .yournquert*
and baV8 deondaed that lxwlsrthe 01roum8owII008,   vo mast
dsoli.neto rsndeP the 0pLlosl whloh you r8quwJt..
non. stilmng 91.Pbelps, Page 2



          It is riotwithin the proper mope of the f'unetiona
of this depsrtmeat to serve a8 a qua01 appellata tribunal
for the correctionof vbat are oonaelvui to be error8 QQI-
pitted by the aowts of this &ate. The method Sor revlev&g
andaorreotlag auehwrors doea not lie lnmappealto
this departafintfor an opiaioa upon a disputed question,
but ln action by ttm proper retievU@ tribunal.
         hn authorltatlvcrQeteradnationaf the quwtioa in-
volmd ln your 3nquu.y pry b4?bSd through theIprosecutionoT
axmw%mus prece*dlngagalaatthe County JuQeto conqmltbe
porformmos of the dutlm requ.l.redaf hia by House Blll 615,
Aots or the 46th lagld.atum.

           Us mast, theref’oru, roopeotfully   decline to 8nsvef
your ilwpllry.

                                         Yours very truly

                                   hTTORlQEY   fSEFIBRALOFTXAS


                                               B. Y. Fairuhlld
                                                     Amlstant